Citation Nr: 0020285	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  98-19 766A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

2.  Evaluation of low back pain, with acquired stenosis at 
L4-5 due to trauma, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion





FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1964 to October 1967.

2.  On July 18, 2000, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, that the veteran died on 
June [redacted], 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).





ORDER

The appeal is dismissed.



		
             H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



